UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-5031



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEONARD W. CHEATHAM,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-02-329; CA-04-397-3)


Submitted:   April 8, 2005                 Decided:   April 27, 2005


Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard W. Cheatham, Appellant Pro Se.  Stephen Wiley Miller,
Roderick Charles Young, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leonard W. Cheatham, a federal prisoner, seeks to appeal

the district court orders denying his 28 U.S.C. § 2255 (2000)

motion   and   his    subsequent     Fed.    R.    Civ.    P.    59(e)     motion    to

reconsider.      An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).      A    prisoner      satisfies      this   standard     by

demonstrating      that   reasonable        jurists      would     find    that     his

constitutional       claims   are   debatable      and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Cheatham has not made the requisite

showing as to either order.          Accordingly, we deny a certificate of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                            DISMISSED




                                      - 2 -